Exhibit 10.41(a)

FORM OF

STOCK OPTION GRANT

THIS STOCK OPTION GRANT, effective as of the      day of             , 20    
(the “Date of Grant”), is delivered by Casey’s General Stores, Inc., an Iowa
corporation, on behalf of itself and its subsidiaries (together, the “Company”)
to                                          (the “Employee”), who is an employee
of the Company.

WHEREAS, the Board of Directors of the Company on June 10, 2009, adopted, with
subsequent approval by the shareholders on September 18, 2009, the 2009 Stock
Incentive Plan of Casey’s General Stores, Inc. (the “Plan”); and

WHEREAS, the Plan provides for, among other things, the granting of incentive
stock options by the Compensation Committee of the Board of Directors (the
“Committee”) to directors, officers and key employees of the Company (excluding
members of the Board who are not full-time salaried officers or employees) to
purchase, or to exercise certain rights with respect to, shares of Common Stock
of the Company (the “Common Stock”), in accordance with the terms and conditions
thereof; and

WHEREAS, the Committee considers the Employee to be a person who is eligible for
a grant of incentive stock options under the Plan, and has determined that it
would be in the best interests of the Company to grant the incentive stock
options documented herein.

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

1. Grant of Option. Subject to the terms and conditions hereinafter set forth,
the Company, with the approval and at the direction of the Committee, hereby
grants to the Employee, as of the Date of Grant, an option to purchase up to
                                                      (            ) shares of
Common Stock at a price of $                 per share (the “Option”), which the
parties agree was the fair market value thereof on the Date of Grant. The Option
is intended by the parties hereto to be, and shall be treated as, an incentive
stock option as such term is defined under Section 422 of the Internal Revenue
Code of 1986, as amended.

2. Exercise of Option. Notwithstanding anything in the Plan to the contrary, the
Option may be exercised by Employee at any time, and from time to time, on and
after             , 20    , in whole or in part, until the termination thereof
as provided in paragraph 4 hereof; provided, however, that the aggregate fair
market value (determined as of the Date of Grant) of the Common Stock for which
the Option is exercisable for the first time by Employee during any calendar
year shall not exceed the sum of One Hundred Thousand Dollars ($100,000).

 

1



--------------------------------------------------------------------------------

3. Change of Control. In the event of a Change in Control of the Company (as
defined in the Plan) prior to the exercise of the Option granted hereunder, but
after the Employee has completed one year of continuous employment subsequent to
the Date of Grant, the Option shall immediately become exercisable
notwithstanding any provisions of paragraph 2 above to the contrary.

4. Method of Exercise. The Option shall be exercised by written notice directed
to the Secretary of the Company, acting on behalf of the Committee, stating the
number of shares with respect to which the Option is being exercised and the
expected date of purchase, which date shall be at least five days after the
giving of such notice unless an earlier time shall have been mutually agreed
upon. Shares of Common Stock purchased under the Option shall be paid for in
full at the time of purchase. Such payment shall be made in cash, and no shares
shall be issued or delivered until full payment therefor has been made. Upon
receipt of such payment, the Company shall make immediate delivery of such
shares; provided that if any law or regulation requires the Company to take any
action with respect to the shares specified in such notice before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to take such action.

5. Termination of Option. Except as herein otherwise stated, the Option to the
extent not heretofore exercised shall terminate upon the first to occur of the
following dates:

(a) The expiration of three (3) months after the date on which Employee’s
employment by the Company is terminated (except if such termination be by reason
of death or for deliberate, willful or gross misconduct);

(b) In the event of Employee’s death while in the employ of the Company, the
legal representatives or beneficiaries of Employee may exercise, within twelve
(12) months following the date of Employee’s death, the Option as to those
shares of Common Stock subject to the Option at the time of Employee’s death,
unless the Committee shall determine in a specific case that particular
limitations under the Plan shall not apply;

(c) If Employee’s employment is terminated for deliberate, willful or gross
misconduct, as determined by the Committee, all rights under this Option shall
expire upon receipt by Employee of the notice of such termination; or

(d)             , 20     (being the expiration of ten (10) years from the Date
of Grant).

6. Adjustment of Option. In the event of any change in the outstanding shares of
Common Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other corporate
change, or any distributions to common shareholders other than cash dividends,
the Committee shall make such adjustment as it deems to be equitable in the
number and kind of shares of Common Stock subject to the Option or in the Option
price; provided, however, that no such adjustment shall give the Employee any
additional benefits under the Option.

 

2



--------------------------------------------------------------------------------

7. No Rights of Shareholders. Neither the Employee nor any personal
representative shall be, or shall have any of the rights or privileges of, a
shareholder of the Company with respect to any shares of Common Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
until the shares of Common Stock are issued by the Company.

8. Non-Transferability of Option. During the Employee’s lifetime, the Option may
be exercised only by the Employee or any guardian or legal representative of the
Employee, and the Option shall not be transferable, except for exercise by the
Employee’s legal representatives or beneficiaries as provided in the Plan, nor
shall the Option be subject to attachment, execution or other similar process.
In the event of (i) any attempt by the Employee to alienate, assign, pledge,
hypothecate or otherwise dispose of the Option, except as provided for herein,
or (ii) the levy of any attachment, execution or similar process upon the rights
or interests hereby conferred, the Company may terminate the Option by notice to
the Employee and it shall thereupon become null and void.

9. Employment Not Affected. The granting of the Option or its exercise shall not
be construed as granting to the Employee any right with respect to continuation
of employment by the Company. Except as may otherwise be limited by a written
agreement between the Company and the Employee, the right of the Company to
terminate at will the Employee’s employment with it at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved by the
Company, as the employer of the Employee, and acknowledged by the Employee.

10. Notice. Any notice to the Company provided for in this instrument shall be
addressed to it in care of its Secretary at its executive offices at One
Convenience Boulevard, Ankeny, Iowa 50021, and any notice to the Employee shall
be addressed to the Employee at the current address shown on the payroll records
of the Company. Any notice shall be deemed to be duly given if and when properly
addressed and posted by registered or certified mail, postage pre-paid, or
delivered in person.

11. Incorporation of Plan by Reference. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with the Plan. In
the event there is any conflict between the Plan and this instrument, the terms
of the Plan shall control. The Committee shall interpret and construe the Plan
and this instrument, and its interpretation and determinations shall be
conclusive and binding on the parties hereto and any other person claiming an
interest hereunder with respect to any issue arising hereunder or thereunder.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Stock Option Grant, and the Employee has placed his or
her signature hereon, effective as of the Date of Grant.

 

  CASEY’S GENERAL STORES, INC. By:  

 

  Robert J. Myers,   Chief Executive Officer

ATTEST:

 

By:  

 

  Brian J. Johnson, Vice President –   Finance and Corporate Secretary

ACCEPTED AND AGREED TO:

 

  EMPLOYEE By:  

 

  (Signature)  

 

  (Print Name Here)

 

4